By the Court

Stephens, J.,
delivering the opinion.
1. None of the Court felt any difficulty, in this case, in affirming the ruling that a demand, whose amount places it beyond the jurisdiction of a Justices’ Court, may be brought within the jurisdiction, by payments reducing it.
2. But whether an 'account, so reduced, is within the stat*10ute allowing the plaintiff (under certain circumstances) to prove his demand by his own oath, was a more difficult question. I thought, and still think, that the case is not within that statute, upon a sound and safe construction of it; but my colleagues informed me that a different construction had prevailed in the Courts for a great number of years, and, with entire uniformity, to the extent of their knowledge on the subject. I was not prepared to dispute it, and therefore acquiesced in what seemed to be established by authority.
Judgment affirmed.